DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11th, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1, 3, 5-8, 15 are pending. The Examiner notes the addition of newly added claim 15 in amendments filed August 11th, 2021.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 is stated as being dependent from cancelled claim 2. Claim 3 should be corrected to be dependent from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 5,839,845; hereinafter Kincaid) in view of the publication Corrosion Protection by Mubea Disc Springs (https://mubea-discsprings.com/materials/corrosion-protection/; hereinafter Mubea).
Regarding claim 1, Kincaid discloses a socket assembly (Fig. 4-7), comprising:
	a housing (112) having an inner bore (houses ball head 124 and bearing members 128, 132) extending along a central axis between a closed first end of the housing (120 Fig. 4) and an open second end of said housing (116 Fig. 4);	
	a lower bearing (128) disposed in said inner bore of said housing, said lower bearing having a bearing surface (see Annotated Fig. 1 below) and a planar support surface opposite said bearing surface (see Annotated Fig. 1);
	a bull stud (114) having a shank portion extending outwardly from said housing through said open second end (shank portion 126 extends out of open end) and a ball portion (124) disposed in said inner bore;
	a preload washer (130 is a Belleville washer; lines 15-18 Col. 4) biasing said lower bearing into engagement with said ball portion of said ball stud (it can be seen in Fig. 4, 7 that the preload washer biases the lower bearing into engagement with the ball portion of the ball stud); and

	Kincaid does not explicitly disclose wherein the preload washer has an outer coating of a heat insulating material that engages the planar support surface of the lower bearing.

    PNG
    media_image1.png
    517
    625
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    550
    466
    media_image2.png
    Greyscale

Annotated Figure 2
	Mubea does teach of a preload washer (in the form of a Belleville disc spring, line 1 under section titled Disc Spring (Spring Washer) Corrosion Protection) having a coating with a high heat resistance, which allows for heat insulation, and a low coefficient of friction (see section titled Dacromet coating).
	It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the pre load washer of Kincaid with the coated Belleville disc spring of Mubea. By having the coated Belleville disc spring, which has a low coefficient of friction, the outer coating of the disc spring would engage the planar support surface of the lower bearing and help reduce the amount of friction that is experienced between the planar support surface of the lower bearing and the disc spring. Further, the fact that the coating has a high heat resistance, this would help insulate the disc spring from any heat generated due to frictional movement of the planar support surface across the disc spring, thereby prolonging the life of the disc spring, the lower bearing, and socket assembly altogether.
Regarding claim 3, Kincaid, as modified by Mubea, discloses wherein said lower bearing is captured between said ball portion of said ball stud and said closed first end of said housing (it can be seen that the lower bearing is captured between the ball portion and the closed first end of the housing).
Regarding claim 5, Kincaid, as modified by Mubea, discloses wherein said outer coating engages said closed first end of said housing (it can be seen in Fig. 4 or 7 of Kincaid that the outer coating of the Belleville disc spring, which replaced the pre load washer, engages the surface of the first closed end of the housing).
Regarding claim 6, Kincaid, as modified by Mubea, discloses wherein said outer coating encapsulates said preload washer (it has been shown that the Belleville disc spring is encapsulated with an outer coating).
Regarding claim 7, Kincaid, as modified by Mubea, discloses wherein said preload washer is a Belleville washer (the term Belleville disc spring is synonymous with Belleville washer).
Regarding claim 15, Applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, the prior art need only to disclose the final product of a socket assembly having a housing with a flat lower wall compressing the preload washer.
Kincaid, as modified by Mubea, discloses wherein the closed first end of said housing includes a lower wall that is pre-formed with a conical shape and that is flattened to compress the preload washer (Col. 4 lines 52-56 states that the preload washer is compressed to establish a preload and it can be seen that the preload washer is compressed between the lower bearing and a flat lower wall of the housing).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid in view of Mubea as applied to claim 3 above, and further in view of Parker et al. (US 2016/0025129; hereinafter Park).
Regarding claim 8, Kincaid, as modified by Mubea discloses wherein the socket assembly further includes a dust boot having a flexible boot body extending between an upper end in sealed engagement about the shank portion of the ball stud and a lower end configured in sealed engagement with said open second end of said housing (lines 25-29 of Col. 5 of Kincaid state that there is an elastomeric boot clamped to the ball stud and the second open end of the housing; see Fig. 1 of Kincaid depicting the arrangement of the dust boot).
	Kincaid nor Mubea explicitly disclose that a second preload washer engages said lower end of the dust boot.
	Parker (Fig. 3, 5) teaches of a similar socket assembly that has a dust boot (22) in sealed engagement around a shank portion of a ball stud and a lower end in sealed in engagement with an open end of a housing that does engage a pre load washer (58).
	It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the arrangement of the dust boot of Kincaid to be in engagement with a second pre load washer as taught by Parker. Knowing that there are numerous configurations regarding the engagement dust boots with the housings of socket assembly, by simply repositioning the second end of the dust boot to be within the open end of the housing and secured by the lip (119 Fig. 7 of Kincaid; see Annotated Fig. 3 below for the location of the second end of the dust boot within the housing), and providing a preload washer that rests upon the second bearing (132 of Kincaid; see Annotated Fig. 4 below for the location of the second pre load washer), one would have a second pre load washer that engages the lower end of the dust boot. By adding this second pre load washer and repositioning the dust boot in this manner, this would assist in the upper bearing and the housing absorb any undesired impacts due to the movement of the ball stud.

    PNG
    media_image3.png
    435
    678
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    435
    660
    media_image4.png
    Greyscale

Annotated Figure 4
Response to Arguments
The amendments to the claims filed August 11th, 2021 have been accepted and overcome the previous grounds of rejection under 35 U.S.C. 112(b).
Applicant's arguments filed August 11th, 2021 in response to the grounds of rejection under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
prima facie rejection of claim 1 over Kincaid in view of Mubea is improper because the stated rationale set forth in the Final Office Action for combining these teachings is inconsistent with the teachings of the applied prior art”. Applicant further contends that heat buildup in a washer spring of a ball joint was not a known problem prior to Applicant’s filing and that any assumption to this problem was common knowledge to those of ordinary skill in the art, as Kincaid nor Mubea directly disclose that heat can adversely affect the performance in a ball joint setting.
With regards to the above arguments, the Examiner respectfully disagrees. The Examiner strongly asserts that it would be well within the level of ordinary skill for one to recognize that friction within a ball joint due to the movement of internal components would cause heat to be generated, creating a concern to the integrity of a ball joint system. Regardless of whether Kincaid or Mubea explicitly disclose this specific problem with respect to the spring washer, it is common technical knowledge that heat is generated due to friction when the surface of one component moves over a surface of a second component. As such, one would certainly be motivated to minimize the amount of heat generated due to movement between the lower bearing of Kincaid and the washer spring. By substituting the spring washer of Kincaid, with the low friction, heat resistant coated spring washer of Mubea, this would serve to lessen the concern of heat being generated, due to the spring washer coating having a low coefficient of friction and high heat resistance, allowing for smoother movements within the ball joint, while providing greater heat insulation due to the spring washers high heat resistant coating.
	The Applicant further speculates that since the dacromet coated washer spring taught by Mubea is intended for the purpose of corrosion protection, one of ordinary skill would not be motivated to use this washer, and instead, would opt for an alternative spring washer taught by .
The Declaration under 37 CFR 1.132 filed August 11th, 2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103, as set forth in the last Office action because:
The expert opinion of the Declarant is inadequate to overcome the rejection based on the prior art because there is no factual evidence supporting their statement. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP 716.01(c) III.
The Examiner acknowledges the qualifications of the Declarant, however, disagrees with their opinion that the prior art has been misinterpreted.
The Declarant states that one having ordinary skill in the art would not be motivated to modify Kincaid with the teaching of Mubea, as the inventors of Kincaid “did not contemplate either friction or heat as being problems with their ball joint design” and that the “Examiner’s modification in Kincaid was improperly derived from the Applicant’s own teachings”. They further state that “Mubea does not suggest coating a disc spring to protect the washer spring from heat”. The Examiner respectfully disagrees with the opinion of the Declarant.

The Declarant further states that “Mubea does not suggest coating a disc spring to protect the washer spring from heat”. It is clearly stated in the reference of Mubea that the coating of the spring washer has a high heat resistance. The high heat resistance of the coating would serve to insulate the spring washer and protect it from heat.
The Declarant further states that that since the dacromet coated washer spring taught by Mubea is intended for the purpose of corrosion protection, one of ordinary skill would not be motivated to use this washer, and instead, would opt for an alternative spring washer taught by Mubea that is made from a high temperature material. The Examiner does not dispute that Mubea discloses that the dacromet coated spring washer is intended for the purpose of corrosion protection and that Mubea also teaches of spring washers made of materials for high temperature 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/K.J.B./Examiner, Art Unit 3678          

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678